— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 13, 1974, convicting him of criminal sale of a dangerous drug in the third degree, and other crimes, upon a jury verdict, and imposing sentence. Judgment affirmed. The record indicates that the jury’s verdict was clearly supported by evidence establishing defendant’s guilt beyond a reasonable doubt. Defendant’s principal assignment of error is his contention that the barring of spectators from the courtroom, when undercover police officers testified, deprived him of his right to a public trial. The trial court admittedly has the power to close the courtroom to spectators when the circumstances of the case warrant such procedure. The circumstances of this case reasonably warranted that procedure because, at the time of the trial, the undercover police officers were still operating as such in the general area in which the drug traffic in question had taken place. Further, the barring of the public was for the protection and the safety of the undercover officers (see People v Hinton, 31 NY2d 71, cert den 410 US 911). We have considered the other contentions raised by defendant and find them to be without merit. They are not advanced as tending to establish his innocence of the crimes of which he was convicted. They undertake to raise procedural technicalities which, even if technically sound, could not reasonably be considered prejudicial error warranting a reversal (cf. People v Crimmins, 36 NY2d 230, 232). Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.